Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 18, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  146440(79)(80)(81)(84)(85)(86)(97)(98)                                                           Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices



  INTERNATIONAL BUSINESS
  MACHINE, CORP.,
            Plaintiff-Appellant,
                                                          SC: 146440
  v                                                       CoA: 306618
                                                          LC: Ct of Claims
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  ______________________________


          On order of the Chief Justice, the motions for temporary admission under MCR
  8.126(A) are considered and the following are admitted for the purpose of appearing in
  this case:

  Amy L. Silverstein
  Edwin P. Antolin
  Johanna W. Roberts
  Jeffrey B. Litwak
  Richard L. Masters
  Richard D. Pomp
  Mitchell A. Newmark, and
  Craig B. Fields




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 18, 2013                      _________________________________________
                                                                              Clerk